Citation Nr: 0201746	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to an effective date earlier than September 4, 
1991 for the grant of a 100 percent evaluation for post 
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein it was determined that the effective 
date for the 100 percent disability evaluation was September 
4, 1991.

A review of the record shows that the Board awarded the 
veteran a 100 percent disability evaluation for his service-
connected PTSD in a November 1993 decision.  In December 
1993, the RO issued a rating action which promulgated this 
award and assigned an effective date of September 4, 1991.  
On June 4, 1994, the veteran submitted a statement in which 
he said " I claim retro-active PTSD benefits back to October 
31, 1981, at a rate of 100 %."  On July 7, 1994, the RO sent 
correspondence to the veteran which stated, in part, "If you 
disagree with our December 8, 1993 notice to you of our 
December 1, 1993 rating decision, you may file a Notice of 
Disagreement.  However, this notice must be received in this 
office by December 8, 1994."  Clearly, the RO did not accept 
the June 1994 statement as a valid notice of disagreement 
with the December 1993 rating action.  The Board, however, 
disagrees with the RO's conclusion.  A notice of disagreement 
is a written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
See 38 C.F.R. § 20.201 (1994).  This disagreement does not 
require special wording but it must be able to be reasonably 
construed as disagreement with the determination and reflect 
a desire for appellate review.  Id.  After reviewing the June 
1994 statement, the Board finds that it was a valid notice of 
disagreement with the effective date assigned by the RO in 
the December 1993 rating action.  Since the veteran filed a 
timely notice of disagreement with the December 1993 rating 
action, his claim for entitlement to an earlier effective 
date has been open and pending since that time.  The 
adjudicative determinations rendered by the RO in August 1999 
and October 2001 were, therefore, unnecessary and do not need 
to be considered in deciding the veteran's appeal.



FINDINGS OF FACT

1.  In December 1988, the veteran filed a claim for increase 
for his service-connected PTSD.

2.  In a decision, dated in June 1991, the Board assigned a 
50 percent evaluation to the service-connected PTSD.

3.  In September 1991, the veteran requested that his PTSD be 
assigned a 100 percent evaluation because it rendered him 
unemployable from October 1981.  

4.  In a November 1993 decision, the Board granted a 100 
percent evaluation for service-connected PTSD.  

5.  In a December 1993 rating decision, the RO effectuated 
the Board's decision and assigned the veteran a 100 percent 
evaluation for PSTD, effective September 4, 1991, the date of 
a VA examination report reflecting that the veteran was 
totally disabled because of his PTSD. 

6.  In June 1994, the veteran submitted a Notice of 
Disagreement with the December 1993 rating decision wherein 
he indicated that he was entitled to a 100 percent evaluation 
effective from October 31, 1981. 

7.  Evidence prior to September 4, 1991, which was not 
considered by the Board in their June 1991 decision, does not 
reflect that the veteran's PTSD resulted in active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.



CONCLUSION OF LAW

The criteria for an earlier effective date of September 4, 
1991, for the grant of a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 5102, 5103, 5107 5110 (West 
1991 and Supp. 2001); 38 C.F.R. Part 4, Code 9411 (1996); 38 
C.F.R. §§ 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend that the 
veteran's entitlement to a 100 percent evaluation for PTSD 
should be effective from October 1981, or in the alternative, 
January 1991.  In June 1991, the Board assigned a 50 percent 
evaluation to the service-connected PTSD.  He was informed of 
that Board decision, but did not appeal.  That Board decision 
is, therefore, final; no appropriate collateral attack of 
that decision has been initiated.  

In its June 1991 decision, the Board granted a 50 percent 
evaluation for PTSD.  In their decision, the Board found that 
PTSD was manifested primarily by complaints of flashbacks and 
nightmares, exaggerated startle response, and other symptoms 
productive of considerable social and industrial impairment.  
On record at the time of the Board's June 1991 decision was a 
VA outpatient report, dated January 17, 1991.  A review of 
that report reflects that the veteran had recently assaulted 
his brother during a flashback and was seeking admission to a 
VA hospital.  A mental status examination in January 1991 
revealed that the veteran was angry and had a depressed 
affect.  He reported having nightmares and flashbacks.  His 
memory was considered adequate.  His judgment and insight 
were limited.  The examiner concluded that the veteran was 
permanently and totally disabled, and that he was not capable 
of any sustained, remunerative employment.  

The Board also noted a VA hospitalization report, dating from 
January 18th to February 8th, 1991.  A mental status 
examination during hospitalization revealed that the veteran 
was fully oriented.  He denied having any hallucinations, 
delusions and suicidal and homicidal ideations.  The veteran 
related that he was depressed and that he did not feel 
comfortable with people.  His memory was within normal 
limits.  The veteran's insight was not impaired and his 
judgment was fair.

Also of record at the time of the June 1991 Board decision 
was a March 1991 VA report reflecting that the veteran 
underwent the Minnesota Multiphasic Personality Inventor-2 
test, wherein it was noted that he continued to exhibit 
symptomatology associated with chronic and severe PTSD.  It 
was further concluded that the veteran's PTSD had caused 
serious difficulty in his ability to maintain interpersonal 
relationships and that it had rendered him unable to retain 
any type of permanent employment.  The veteran symptoms of 
PTSD were noted to have been aggravated by the veteran's 
alcohol abuse and by characteristics of a thought disorder.  
A March 1991 VA outpatient report, also of record in June 
1991, reflects that the veteran had been discharged from a VA 
hospital in February 1991, and that he was under a lot of 
stress because he had an impending hearing with regards to 
his claim.  A mental status examination at the time revealed 
that the veteran was alert, neat and clean.  He was angry but 
less hostile than when he was seen on previous occasions.  
The veteran was cooperative and communicated well.  He had 
reduced eye contact.  There was no evidence of any delusions, 
hallucinations or suicidal and homicidal ideations.  His 
judgment was fair.  A diagnosis of chronic PTSD with 
depression (improved) was entered. 

In April 1991, the veteran testified at a hearing at the 
Board in Washington, DC with respect to his symptoms of PTSD.  
He testified that he was unable to work because of his PTSD.  
The veteran's wife related that they did not socialize a lot 
with other people.  

Statements, submitted by [redacted], undated, and [redacted] 
[redacted], dated in March 1991, were also before the Board in 
June 1991.  These statements reflect that the veteran had 
been discharged from his job because he was violent and 
unpredictable, and that he had tried to take an assignment in 
February 1991 but was unable to complete it because of his 
PTSD, respectively.  Ms. [redacted] also indicated that the 
veteran was unable to be around people. 

In June 1991, the Board also reviewed an undated report from 
a clinical psychologist at South Community Center for 
Professional Counseling in Centerville, Ohio, who had seen 
the veteran in four clinical interviews for evaluation of 
PTSD and referred various clinical symptoms associated with 
the appellant's PTSD, such as, recurrent distressing dreams; 
intense psychological distress and exposure to events which 
symbolized or resembled some aspect of his combat 
experiences; his avoidance of stimuli associated with 
memories of combat experiences; markedly diminished interest 
in significant activities; feelings of detachment or 
estrangement from others.  The examiner noted that the 
veteran had attempted to work as a temporary employee in 
February 1991 but that he was unable to work.  It was the 
examiner's opinion that the veteran was unable to work 
because of his instability to be close to, in the vicinity 
of, and around other people.   

In a July 1991 rating decision, the RO established an 
effective date of December 1988, the date the veteran filed a 
claim for increase for the service-connected PTSD, for the 50 
percent disability rating for PTSD.  

In a statement to the RO, received September 30, 1991, the 
veteran claimed that his PTSD warranted a 100 percent 
schedular rating because it rendered him unemployable.  In 
support of his claim, the veteran submitted a VA examination 
report, dated September 4, 1991, reflecting that he was 
oriented in all spheres, had an angry affect, was depressed 
and that he had some suicidal ideations with no plans.  There 
was no evidence of any hallucinations, delusions, obsessions 
or compulsions.  The veteran's intellect appeared average.  
His memory was adequate.  The veteran's insight and judgment 
were impaired.  A diagnosis of PTSD was recorded by the 
examining physician.  The examiner further concluded that the 
veteran was unemployable as a result of his PTSD, and was 
incapable of forming sustained remunerative employment.   

In a November 1993 decision, the Board granted a 100 percent 
schedular evaluation for PTSD.  The Board determined that the 
preponderance of the evidence established that the service-
connected PTSD was sufficient by itself to render the veteran 
unable to secure and maintain substantially gainful 
employment.  He was informed of that Board decision, but did 
not appeal.  That Board decision is, therefore, final; no 
appropriate collateral attack of that decision has been 
initiated.  

In a December 1993 rating decision, the RO assigned an 
effective date of September 4, 1991 for the 100 percent 
schedular evaluation for the service-connected PTSD, based 
upon the VA examination which found the veteran to be 
unemployable due to his service-connected PTSD.  The veteran 
was informed of the RO's decision that same month.  

In a statement to the RO, dated in May 1994 and received on 
June 4, which the Board has accepted as a Notice of 
Disagreement with the December 1993 rating decision, the 
veteran indicated that he believed that the effective date 
for the 100 percent schedular evaluation should have been 
October 31, 1981, the date of his original claim for a 
psychiatric disability. 


Laws and Regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO had obtained all relevant evidence 
referred to by the veteran; he was also provided a VA 
examination.  The VA's duty to notify the veteran of the 
evidence necessary to substantiate his claim has also been 
met.  See 38 U.S.C.A. § 5103 (West Supp. 2001); ); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO informed him of the need for such 
evidence in the October 2001 Statement of the Case, which 
also informed him of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  Since the veteran has already 
been informed of the evidence needed to substantiate his 
claim and of the notification requirements, there is no 
prejudice to him in the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA issued regulations to implement the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) in August 2001. ); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c) and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 C.F.R. § 3.400 (2001).  In cases 
involving new and material evidence, where evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i) (2001).  In cases where the evidence 
is received after the final disallowance, the effective date 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2001).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2001); see Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2001).  Evidence received from 
a private physician or layperson will be accepted as a claim 
if the matter is within the competence of the physician or 
lay person and shows the reasonable probability of 
entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2) (2001).  
The date of receipt of such evidence is considered the date 
of claim.  Id. VA medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. § 
3.157 (2001).

According to the old rating criteria that were in effect 
prior to the November 1996 regulation changes, in schedularly 
rating a psychotic disorder, where there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability, a 100 percent (total schedular) rating is 
warranted.  With lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability, a 70 
percent evaluation is in order.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under 38 U.S.C.A. § 7104(a) (West Supp. 2001), the June 1991 
Board decision is final decision, and, therefore, the 
provisions of 38 C.F.R. § 3.400(q)(1)(ii) (2001) are 
applicable.  There is no indication that the veteran 
specifically acted to reopen this previously denied claim 
prior to September 30, 1991.  While a January 17, 1991 VA 
outpatient report reflects that the veteran was incapable of 
any sustained employment due to his service-connected PTSD, 
this report was considered by the Board in the June 1991 
decision.  On September 30, 1991, the RO received the 
veteran's claim for a 100 percent schedular evaluation for 
his PTSD, and he submitted a VA examination report, dated 
September 4, 1991, reflecting that he was unemployable due to 
his PTSD.  Therefore, the Board focus at this time is whether 
it is factually ascertainable that the veteran filed a claim 
for increase for his service-connected PTSD during the year 
prior to September 30, 1991 and was not considered by the 
Board in June 1991.  In this case, VA outpatient reports, 
dating from September to December 1990 and May to June 1991, 
were not explicitly considered by the Board in June 1991 
(although the decision had indicated that records from 1988 
had been reviewed), they do not reflect that the veteran was 
unemployable due to his PTSD, nor do they reflect active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness so as to have produced total 
social and industrial inadaptability.  In this regard, a 
review of these reports reflect that the veteran had 
complained of flashbacks, and nightmares, but when examined 
he was alert, relaxed and cooperative.  His speech was 
coherent and relevant.  He denied having any hallucinations, 
suicidal ideations and/or delusions.  These reports reflect 
diagnoses of PTSD, alcohol dependency and substance abuse.  

In light of the foregoing, the Board is unable to find an 
earlier informal or formal claim for the 100 percent 
disability evaluation assigned to the service-connected PTSD 
which was not before the Board in June 1991 and was within a 
year prior to September 30, 1991, the date the veteran filed 
a claim for increase.  As such, the effective date in the 
case of a reopened claim is the later of the date entitlement 
arose or the date of the claim.  In this case, the RO granted 
an earlier effective date of September 4, 1991, the date of a 
VA examination report reflecting that the veteran's PTSD had 
rendered him unemployable, which is earlier than the date of 
claim, September 30, 1991.  Therefore, the criteria for an 
earlier effective date have not been met, and the 
preponderance of the evidence is against the veteran's claim 
for that benefit.


ORDER

The claim of entitlement to an effective date prior to 
September 4, 1991 for a 100 percent disability evaluation for 
service-connected PTSD is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

